DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on June 23, 2021 is acknowledged.  Four pages of amended specifications, one page of amended drawings, and five pages of amended claims were received on June 23, 2021.  The amended specification and drawings are reviewed and acceptable to correct objections to the original specification and drawings.  Claims 1-4, 7-9, 11-12, and 14-16 have been amended.  The amended claims are reviewed and acceptable to correct objections to the original claims, however Claims 1-8 are remain rejected under 35 U.S.C. 112(b) as noted below.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See paragraph 0004, which references US Patent 5,148,991, which is not listed on an Information Disclosure Statement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is indefinite because it states, “the movable gear cage configured to hold the first drive gear in driving engagement with the output shaft in a first position until the second drive gear is moved into the second position where it is in driving engagement with the output shaft” (Lines 17-19) and there is improper antecedent basis for “the second position” in the claim.  It is not clear if “the second position” is “a second side of the movable gear cage” (Lines 14-15) or something else.  Additionally, it is not clear if “it” is referring to the movable gear cage or the second drive gear.  For the purpose of examination, Claim 1 Lines 17-19 will be interpreted to state, “the movable gear cage configured to hold the first drive gear in driving engagement with the output shaft in a first position until the second drive gear is moved into a second position where the second drive gear is in driving engagement with the output shaft”.
Claims 2-8 depend on Claim 1, therefore Claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 10,464,083 to Onofrio et al. (“Onofrio”) in view of US Patent 9,120,111 to Nations et al. (“Nations”).  
	As to Claim 1, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising:
	a sprinkler housing (Fig. 4 #108) including an inlet for connection to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5  #105) mounted in the sprinkler housing (Fig. 5 #104) and configured to direct water out of the oscillating sprinkler, said nozzle assembly in fluid connection with the sprinkler housing; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 
	a drive assembly (See annotated Fig. 10A) mounted in the sprinkler housing and connected to the output shaft to rotate the output shaft and the nozzle assembly; 
	the drive assembly including: 
	a movable gear cage (See annotated Fig. 10A, the gear cage including #122B and the portions of #122 that are above and below 122C and 112D); 
	a toggle (Fig. 10 #118) connected to the movable gear cage for changing a direction of rotation of the output shaft; 

	the movable gear cage configured to hold the first drive gear in driving engagement with the output shaft in a first position until the second drive gear is moved into the second position where it is in driving engagement with the output shaft (Col. 3 Lines 27-36); and
	a pair of extensions (Fig. 8 #120A and #116B) rotatable with the output shaft and configured to engage the toggle and to move the movable gear cage to change the direction of rotation of the output shaft (Col. 4 Lines 17-25). 
	Regarding Claim 1, Onofrio does not disclose an over-center torsion spring positioned to bias the movable gear cage in at least one of the first position and the second position to prevent the movable gear cage from stalling in between the first position and the second position.  
	Also, regarding Claim 6, Onofrio does not disclose wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below the top surface of the surface supporting the movable gear cage.
	However, Nations discloses, an oscillating sprinkler (Fig. 1) with a drive assembly (Fig. 4 #50 “drive mechanism”) including a movable gear cage (See Annotated Fig. 3 and Annotated Fig. 4, the drive mechanism #50 including the movable gear cage that comprises #53 “speed reduction gear drive transmission”, #54 “flow director”, #55 “support plate”, and #70 “portion”) and an over-center torsion spring (Fig. 5 #68) positioned to bias the movable gear cage in at least one of a first position and a 
	Regarding Claims 1 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to include an over-center torsion spring positioned to bias the movable gear cage in at least one of the first position and the second position, wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below a top surface of a surface supporting the movable gear cage as taught by Nations for the purpose of preventing the movable gear cage from stalling in between the first position and the second position. 
	Regarding Claim 2, Onofrio further discloses a first torsion spring provided on a first side of the over-center torsion spring (See annotated Fig. 10A #135); 

	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage); 
	the first torsion spring including a first lateral projection formed on a bottom of the first torsion spring (See annotated Fig. 10A) and the second torsion spring including a second lateral projection formed at a bottom of the second torsion spring (See annotated Fig. 10A), at least one of the first lateral projection of the first torsion spring and the second lateral projection of the second torsion spring extending into a first slot (Fig. 11 #137) formed below a top surface of a gear cage support surface on which the movable gear cage moves (Col. 3 Lines 50-53).
	Regarding Claim 3, Onofrio further discloses wherein a position of at least one extension of the pair of extensions is adjustable to set an arc of rotation of the nozzle assembly (Col. 4 Lines 17-25).
	Regarding Claim 4, Onofrio further discloses wherein the arc of rotation is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation of the nozzle assembly is adjustable between 0 and 360 degrees. 
	However, Nations discloses an oscillating sprinkler wherein the arc of rotation of is adjustable between 0 and 360 degrees for the purpose of spraying over a full circle (Col. 4 Lines 48-49). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of 
	Regarding Claim 5, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67). 
	Regarding Claim 7, Onofrio discloses the oscillating sprinkler further comprising a turbine assembly mounted in the sprinkler housing and in fluid communication with the supply of water (Fig. 9 #117), the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 8, Onofrio further discloses wherein the movable gear cage comprises a common gear (Fig. 10 #122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 
	As to Claim 9, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising: a sprinkler housing (Fig. 4 #108) including an inlet connected to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5 #105) configured to direct water out of the sprinkler; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 
	a movable gear cage (See Annotated Fig. 10B) mounted in the sprinkler housing and movably contacting the output shaft, 
	the movable gear cage including: 
	a toggle (Fig. 10 #118) configured to change a direction of rotation of the output shaft;

	wherein both the first drive gear and the second drive gear are out of engagement with the output shaft when the movable gear cage is in a center position between the first position and the second position (Col. 3 Lines 59-67, a center position being a position of #122 when it is being pivoted between a state of 122C engaging with 120B and a state of 122D engaging with 120B); 
	two extensions (Fig. 8 #120A and #116B) rotatable with the output shaft for contacting the toggle to change the direction of rotation of the output shaft and move the movable gear cage over its center position (Col. 4 Lines 17-25);
	a first torsion spring (See annotated Fig. 10B #135) provided a first side of the over-center torsion spring (See annotated Fig. 10B #135); and
	a second torsion spring (See annotated Fig. 10B) positioned on a second side of the over-center torsion spring (See annotated Fig. 10B), 
	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage);  4828-5706-1037v.1- 14 – 

	Regarding Claim 9 Onofrio does not disclose an over-center spring configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft.   
	Also, regarding Claim 10, Onofrio does not disclose wherein the over-center spring is a torsion spring. 
	Additionally, regarding Claim 14, Onofrio does not disclose wherein the over-center spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage.   
	However, Nations discloses, an oscillating sprinkler (Fig. 1) with a movable gear cage (See Annotated Fig. 3 and Annotated Fig. 4, the movable gear cage comprising #53 “speed reduction gear drive transmission”, #54 “flow director”, #55 “support plate”, and #70 “portion”) and an over-center spring that is a torsion spring (Fig. 5 #68) positioned to bias the movable gear cage in at least one of a first position and a second position (Based on Col. 6 Lines 24-35 the spring assist member #68 assists the flow director #54 in shifting from the first to the second position and vice versa, which affects the rotational direction of the speed reduction gear drive transmission #53), wherein the over-center torsion spring includes a lower lateral protrusion (See Annotated Fig. 5, the lower lateral protrusion is the leg portion of #68 that is inserted into the hole #70, and it can be seen that the leg portion of the 
	Regarding Claims 9,10, and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to include an over-center spring that is a torsion spring positioned to bias the movable gear cage in at least one of a first position and a second position and thus configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft, wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage as taught by Nations for the purpose of preventing the movable gear cage from stalling in between the first position and the second position.  Positioning the over-center spring on the oscillating sprinkler of Onofrio as taught by Nations would result in the first torsion spring being placed on one side of the over-center spring, and the second torsion spring being placed on a second side of the over-center spring, and would also result in the lower lateral protrusion of the over-center torsion spring extending into a slot formed below the top surface of the surface supporting the movable gear cage.

	Regarding Claim 12, Onofrio further discloses wherein the arc of rotation of the nozzle assembly is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation is adjustable between 0 and 360 degrees. 
	However, Nations discloses an oscillating sprinkler comprising a nozzle assembly wherein the arc of rotation of a oscillating nozzle assembly is adjustable between 0 and 360 degrees for the purpose of spraying over a full circle (Col. 4 Lines 48-49). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of rotation of the nozzle assembly be adjustable between 0 and 360 degrees as taught by Nations for the purpose of spraying over a full circle.
	Regarding Claim 13, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67).
	Regarding Claim 15, Onofrio further discloses the oscillating sprinkler comprising a turbine assembly (Fig. 9 #117) mounted in the sprinkler housing and in fluid communication with the supply of water, the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 16, Onofrio further discloses wherein the movable gear cage further comprises a common gear (Fig. 10 # 122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 

    PNG
    media_image1.png
    644
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    831
    431
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    807
    552
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    805
    460
    media_image5.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 6/23/2021 have been fully considered.
	Applicant has amended the specification and drawings, which were the subject of objection.  The specification and drawings are no longer objected to.
	Applicant has amended the claims, which were the subject of objection.  The claims are no longer objected to. 
	Applicant has amended claims that were rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  Applicant has overcome some of these rejections and Claims 9-16 are no longer rejected under 35 U.S.C. 112(b).  Claims 1-8 are rejected under 35 U.S.C. 112(b) as noted above.  
	Applicant has submitted that it is incorrect that elements 53, 54, 55 and 70 of nations correspond to a movable gear cage on the grounds that elements 53, 54, 55, and 70 of Nations relate to a flow directing assembly in which the flow director shifts a water flow direction into the turbine 52, and that none of the elements 53, 54, 55 and 70 of Nations is a “movable gear cage”, since the elements merely direct the flow of water into the downstream turbine 52.  Examiner respectfully disagrees, as element 53 corresponds to a “speed reduction gear drive transmission” (See Col. 5 Lines 47-66 and Annotated Figs. 3 and 4 for clarity, note that the speed reduction gear drive transmission #53 is shown in Fig. 3 but is not shown in Fig. 4, and reference character #53 is also used in the disclosure of Nations to refer to a “port”).  Examiner notes that while elements #54, #55, and #70 of the movable gear cage direct the flow of water into a downstream turbine, they are connected to #53 “speed reduction gear drive transmission” of the movable gear cage via shaft #66.
	Applicant has also submitted that in Nations the spring 68 is not biased in either direction, and thus, does not “bias the movable gear cage in at least one of the first position and the second position”.  help urge or snap the director plate 54 over a center location between the two alternating positions”, thus #68 biases #54, which is part of the gear cage, into the first position when #54 is moving from the second position over a center location and into the second position when #54 is moving from the first position over a center location). 
	Applicant has also submitted that spring 68 of Nations does not include “a lower lateral protrusion” since it is inserted into a circular hole 70 and there is no need to provide a lateral protrusion.  Examiner respectfully disagrees, as the spring 68 has a lower lateral protrusion as shown in Annotated Fig. #5, where it can be seen that a leg of the coil spring #68 protrudes at least to some extent laterally and below relative to a center coil portion of coil spring #68.
	Applicant has also submitted that the spring 68 of Nations does not move any drive gear, but instead supports the director element 54 to direct the flow of water into the turbine, and that the spring 68 is not biased in any particular direction such that it does not bias either a first drive gear or a second drive gear at all, much less, “into engagement with the output shaft”.  Examiner notes that the spring 68 of Nations effects the movement of driver gears via the director element 54, and that the spring 68 is biased in a particular direction based on the movement of 54 as noted above.  Examiner notes that the movement of #53 “speed reduction gear transmission” (which comprises multiple gears as shown in 
	Examiner submits that independent Claim 1, dependent Claims 2-8, independent Claim 9, and dependents Claims 10-16, are rejected under 35 U.S.C. 103 as being unpatentable over Onofrio in view of Nations as noted above.  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,029,265 to Bell discloses an oscillating sprinkler comprising a movable gear cage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 12, 2021